Citation Nr: 0926610	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1957 to March 1959.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim.  In June 2006, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is of record.  The case was before the Board in April 
2007 when the claim was reopened and remanded for further 
development.


FINDING OF FACT

The Veteran's current back disability was not manifested in 
service; arthritis of the back was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the Veteran's current back 
disability is related to his service, including treatment 
received therein.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a May 
2007 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this 
letter also informed the Veteran of disability rating and 
effective date criteria.  A May 2009 supplemental statement 
of the case (SSOC) readjudicated his claim after notice had 
been received and he had ample opportunity to respond/ 
supplement the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by readjudication of the claim). 

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The Board 
notes that in June 2007 the Veteran submitted VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
identifying treatment with Dr. R. A. B. and Becker Clinic 
Chiropractic.  In January 2008, he stated that other 
physicians previously identified were either retired or had 
passed away.  In August 2008, the RO informed the Veteran 
that the June 2007 VA Form 21-4142 had expired and that he 
needed to submit a new authorization so the RO could request 
the records.  The Veteran did not respond to this letter.  
The duty to assist is not a one-way street (see Wood v. 
Derwinski, 1 Vet. App. 190 (1991)), and VA cannot complete 
further development for these records without assistance from 
the Veteran.  [Notably, it does not appear that the 
information contained in these treatment records would be 
pertinent to the portion of the Veteran's claim that remains 
in dispute.  Specifically, he has indicated these records 
show treatment of his back condition; as will be explained in 
detail below, the record shows the Veteran has a current back 
disability and that aspect of his claim is not in dispute.  
What remains in dispute is whether the back disability is 
related to his service.  There is no indication that the 
identified treatment records contain a statement of such a 
relationship and at the June 2006 hearing the Veteran 
testified that his private physician had not provided an 
etiology opinion for his back disability; hence, even if VA 
could proceed with development for the records without the 
Veteran's cooperation, he would not be prejudiced by VA not 
pursuing further development to secure these records as they 
are not pertinent to the remaining unresolved elements of his 
claim.]  

The RO arranged for a VA examination in April 2009.  This 
examination provided the Veteran with a thorough physical 
examination and substantially complied with the Board's 
remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide an examination that is 
adequate for rating purposes); see also Dyment v. West, 13 
Vet. App. 141 (1999) (finding that remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there is 
substantial compliance with the Board's remand instructions).  
Thus, VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease (here, arthritis) is manifested to 
a compensable degree within a specified postservice period 
(one year for arthritis), it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A June 2006 letter from Dr. R. A. B. reports that lumbar 
spine x-rays showed degenerative changes.  On April 2009 VA 
examination, the diagnosis was moderate degenerative disc 
disease at L3-L4 with mild degenerative joint disease and 
minimal spondylosis of L3-L4.  Thus, the record shows the 
Veteran has a current back disability.
Additionally, it is not in dispute that the Veteran sought 
treatment for back pain during service.  November 1957 STRs 
show the Veteran reported having a backache on and off since 
basic training.  Physical examination was negative and the 
impression was no back pathology.  In March 1958 he 
complained of backaches that had been ongoing for six months; 
physical examination was negative.  In March 1959, he 
reported having a backache.  

As the record shows the Veteran has a current back disability 
and received treatment for back pain in service, what remains 
to be established is that such in service treatment for back 
pain is related to his current back disability.  A 
preponderance of the evidence is against such a finding.

Clinical findings on March 1959 service separation 
examination noted a normal spine.

On April 1959 VA examination the Veteran reported having a 
back condition, but none was found on clinical examination.  

In a May 1972 statement, the Veteran stated that shortly 
after service he received an examination for back pain, but 
physical examination did not reveal anything.  He reported 
that he continued to experience the same problem.  

September 1972 VA examination x-rays were negative for any 
bone or joint disease of the thoracic or lumbar spine.  The 
examiner noted that there was no demonstrable orthopedic 
pathology of the back.

An April 1975 letter from Dr. J. B. C., Jr. states that he 
treated the Veteran several times, including in January and 
February 1973 after he was in a car accident and experienced 
considerable spasms of the paravertebral muscle group that 
were worse on the left side.  The Veteran provided a history 
of having previously existing problems with his back that 
were related to his military service.  The diagnosis was 
stress (sprain-strain) of the back with aggravation of pre-
existing disorders with partial recovery.

Statements and June 2006 hearing testimony from the Veteran 
indicate that his back has bothered him since he was in 
service and that he believes sleeping in tents and on the 
open ground contributed to his back problems.  

June 2006 private treatment records from Dr. R. A. B. 
indicate that the Veteran's back pains might possibly be a 
process associated with the Veteran's history of prostate 
cancer, but that x-rays should be obtained first.  X-rays 
revealed lumbar spondylosis.  A whole body bone scan did not 
reveal any metastases, so it was determined the back problems 
were not related to prostate cancer.

On April 2009 VA examination, the VA examiner discussed the 
contents of the Veteran's claims file, including in service 
and post-service treatment for back pain.  He described 
treatment the Veteran had after service and noted that no 
back pathology was found until recently, including on April 
1959 and September 1972 VA examinations.  He provided the 
following etiology opinion:

The veteran did have several episodes of back 
pain in the military while on active duty, as 
noted above.  He was treated conservatively and 
was able to return to full duty after each 
reported incident.  The veteran's separation 
physical examination indicated no problems with 
history of backache or back injury and the 
physical examination was completely normal 
indicating no back problems.  According to the 
information I have, he was discharged March 24, 
1959 and indicated that in April of 1959, he went 
to the [RO], where x-rays showed "arthritis of my 
upper back and shoulders."  This examiner can not 
find any reports of that particular encounter; 
therefore, there is no evidence of continuity of 
care for the back problems he has indicated in 
his active duty medical records to the present 
back problems he is being treated for today.  
Therefore, it is more likely than not that his 
present back problems are not caused by or 
related to any problems that he had with his back 
while on active duty. 

The record does not contain any competent (medical) evidence 
that arthritis of the back manifested itself to a compensable 
degree in his first postservice year.  As noted, physical 
examination on April 1959 VA examination did not reveal any 
back pathology.  Notably, even thirteen years after service, 
on September 1972 VA examination, no demonstrable orthopedic 
pathology was found.  Hence, service connection for back 
arthritis on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

The Board notes the April 1975 letter from J. B. C., Jr. that 
reflects a diagnosis of aggravation of previously existing 
disorders based on the Veteran's history of having existing 
back problems related to his service.  This statement is 
merely the recordation of the history as related by the 
Veteran, and does not represent a probative medical 
conclusion or opinion by the author.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Notably, the physician's 
statement is based on the Veteran's opinion that there is a 
relationship between his back disability and his service.  
The Veteran's beliefs that his current back disability is 
related to treatment received and activities done in service 
are not competent (medical) evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology.  
The question of medical etiology is a complex medical 
question not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
fact that the Veteran's belief regarding the existence of a 
nexus was transcribed by a medical professional does not 
transform it into competent medical evidence.  LeShore, 8 
Vet. App. at 409; see Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (finding that "in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  Furthermore, 
Dr. J. B. C. does not provide any further comment or 
rationale as to his statement.  The Court of Appeals for 
Veterans Claims (Court) has held that "a mere conclusion by 
a medical doctor is insufficient to allow the Board to make 
an informed decision as to what weight to assign to the 
doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 
348 (1998).  Hence, this opinion holds little probative 
weight.

The only competent and probative medical evidence of record 
on the issue of the etiology of the Veteran's back disability 
is the April 2009 VA examiner's opinion.  The entirety of 
this opinion describes the Veteran's disability in sufficient 
detail, provides a thorough rationale for his conclusions, is 
based on a review of the Veteran's claims file, and on 
examination and interview of the Veteran.  See Stefl, 21 Vet. 
App. at 123 (finding that an examination report is adequate 
where it describes the disability in sufficient detail so the 
Board can make a fully informed evaluation of the 
disability); see also Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (finding that a physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion).  This opinion is uncontroverted and holds 
substantial probative weight since the ultimate question in 
this case involves a medical determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As a preponderance of the evidence is against the Veteran's 
claim of service connection for a back disability, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.


ORDER

Service connection for a back disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


